                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD L. MAJOR,

                           Petitioner,

         v.                                                                       CIVIL ACTION
                                                                                   NO. 16-5106
SUPERINTENDENT: CLERK; et al,

                           Respondents.


                                                ORDER

         AND NOW, this 17TH day of July, 2019, upon careful and independent

consideration of the petition for writ of habeas corpus, and after review of the Report and

Recommendation of United States Magistrate Judge Henry S. Perkin, it is hereby

ORDERED as follows:

         1. The Report and Recommendation is APPROVED and ADOPTED;

         2. The petition for writ of habeas corpus is DISMISSED without an evidentiary

              hearing; and

         3. There is no probable cause to issue a certificate of appealability1.



                                                                BY THE COURT:



                                                                /s/ Jeffrey L. Schmehl
                                                                Jeffrey L. Schmehl, J.
1
 I note that despite requesting and receiving two extensions of time in which to file objections to the
Report and Recommendation in this matter, Petitioner failed to do so.
